IN THE UN|TED STATES DlSTRlCT COURT
FOR THE SOUTHERN DlSTRlCT OF OH|O_ h _ _r

 

EAsTERN DlvlsloN -- ` P?”* P= ll*

Timothy Dun|ap, i ; ;»»;’

Petitioner,
v. Case No. 1:99-cv-559

Judge Michae| H. Watson

David Paskett, Warden, Magistrate Judge E|izabeth P. Deavers

Respondent.

OPlN|ON AND ORDER

Timothy Dun|ap (“Petitioner”), a prisoner sentenced to death by the State
of Ohio and State of idahol has before this Court a recently reactivated habeas
corpus action pursuant to 28 U.S.C. § 2254. This matter is before the Court
upon Petitioner’s Motions to Amend Habeas Petition and to Stay Proceedings
and Hold Them in Abeyance Pending Exhaustion in State Court. ECF Nos. 146
and 147. A|so before the Court are Respondent-Warden’s Memoranda in
Opposition and Petitioner’s Replies in Support. ECF Nos. 148, 149, 152, and
153. For the reasons that follow, Petitioner’s Hurst-based motions are DEN|ED,
while Petitioner’s evidence-based motion is DEN|ED W|THOUT PREJUDICEl
subject to reconsideration.

l. OVERV|EW

This case arises out of Petitioner’s conviction for the October 6, 1991

capital murder of his girlfriend, Be|inda Bolanosl in a Cincinnati park areal and

Petitioner’s resulting death sentence Petitioner is also under sentence of death

by the state of ldaho for his October 16l 1991 capital murder of teller Tonya
Crane during Petitioner’s robbery of a bank in Soda Springs, ldaho.

Petitioner seeks to amend his petition both to incorporate new evidence
developed earlier during these proceedings and to add a new claim alleging that
Ohio's death penalty scheme is unconstitutional under the Supreme Court
decision of Hurst v. Florida, 136 S.Ct. 616 (2016). Petitioner also seeks to have
these proceedings stayed and held in abeyance while he returns to the state
courts to exhaust his Hurst claim. With respect to Petitioner’s proposed Hurst-
based claim, Petitioner’s requests are not warranted. Petitioner’s Hurst claim
cannot support habeas corpus relief. That being so, any amendment to add that
claim to this petition would be futile, leaving the petition before this Court fully
exhausted and not in need of stay-and-abeyance.

Petitioner’s request to amend the penalty-phase ineffective assistance
claim set forth in ground fourteen, essentially to add evidence developed for the
first time during these proceedings, is not as easily resolved. For the reasons
that follow, the Court is compelled to deny the proposed amendment at this timel
due to constraints on this Court’s ability to consider new evidence, which
constraints Petitioner’s return to state court does not appear to have lifted. A
federal court may not grant habeas relief on a claim that the state courts
adjudicated on the merits unless the federal court determines that the state

court’s adjudication contravened or unreasonably applied federal lawl or involved
Case No. 1:99-cv-559 Page 2 of 29

an unreasonable determination of the facts. ln making that threshold
“reasonableness” determination, federal courts may consider only the evidence
that the state courts had before them. lf this Court determines, based solely on
the record before the state court, that the state courts’ decision rejecting any part
of ground fourteen was unreasonable within the meaning of 28 U.S.C. § 2254(d),
then this Court may consider the newly added evidence to determine whether
habeas relief is ultimately warranted and the Court would reconsider its decision
not to allow the amendmentl lf, on the other hand, the Court concludes on the
basis of the record before the state courts that their rejection of ground fourteen
was reasonable, then this Court may not consider the newly added evidence,
which militates against amending the petition to add the new evidence.
ll. MOT|ON TO AMEND

A motion to amend a habeas corpus petition is, per 28 U.S.C. § 2242,
subject to the same standards which apply generally to motions to amend under
Fed. R. Civ. P. 15(a). The general standard for considering a motion to amend
under Fed. R. Civ. P. 15(a) was enunciated by the United States Supreme Court
in Foman v. Davr's:

lf the underlying facts or circumstances relied upon by a plaintiff may

be a proper subject of relief, he ought to be afforded an opportunity

to test his claim on the merits. ln the absence of any apparent or

declared reason--such as undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing
party by virtue of any allowance of the amendment, futility of

Case No. 1:99-cv-559 Page 3 of 29

amendment, etc.--the leave sought should, as the rules require, be
“free|y given.”

371 U.S. 178, 182 (1962); see also Fr'sher v. Roberfs, 125 F.3d 974, 977 (6th Cir.
1997) (citing Foman standard). ln considering whether to grant motions to
amend under Rule 15, a court should consider whether the amendment would be
futile, i.e., if it could withstand a motion to dismiss under Rule 12(b)(6). Hoover v.
Langston Equip. Assocs., 958 F.2d 742, 745 (6th Cir. 1992); Marfr'n v. Assocr'afed
Truck Lines, Inc., 801 F.2d 246, 248 (6th Cir. 1986); Commc’n. Sys., Inc. v. Cify
of Danville, 880 F.2d 887, 895-96 (6th Cir. 1989); Rofh Steel Prods. v. Sharon
Sfeel Corp., 705 F.2d 134, 155 (6th Cir. 1983); Nefghborhood Dev. Corp. v.
Advisory Council, 632 F.2d 21, 23 (6th Cir. 1980). Likewisel a motion to amend
may be denied if it is brought after undue delay or with dilatory motive. Foman,
371 U.S. at 182; Prafher v. Dayton Power & Lfghf Co., 918 F.2d 1255, 1259 (6th
Cir. 1990).

A claim added by amendment “relates back” to the date of filing of the
complaint in a civil case and thereby avoids any statute of limitations bar if it
“arose out of the conduct, transaction, or occurrence set out_or attempted to be
set out_in the original pleading . . . Fed. R. Civ. P. 15(c)(1)(B). The Supreme
Court has applied the relation back doctrine narrowly in habeas corpus cases:

An amended habeas petition . . . does not relate back (and thereby

escape AEDPA’s one-year time limit) when it asserts a new ground

for relief supported by facts that differ in both time and type from
those the original pleading set forth.

Case No. 1:99-cv-559 Page 4 of 29

Mayle v. FelixI 545 U.S. 644, 650 (2005).

A. Hurst-Based C|aim

Petitioner seeks to add a newly ripe claim that Ohio’s capital sentencing
scheme is unconstitutional under Hurst v. Florida. ln Hurst, the Supreme Court
held that Florida’s capital sentencing scheme was unconstitutional because “[t]he
Sixth Amendment requires a jury, not a judgel to find each fact necessary to
impose a sentence of death.” Hurst, 136 S.Ct. at 619. “A jury’s mere
recommendation,” the Court continued, “is not enough.” Id.

The Hursf decision stemmed from the earlier decisions of Apprendi v. New
Jersey, 530 U.S. 466 (2000), and ang v. Arizona, 536 U.S. 584 (2002). ln
Apprendf, the Supreme Court held that any fact that can expose an accused to a
greater sentence than the statutory maximum must be found by a jury. Apprendi,
530 U.S. at 490. ln ang, the Supreme Court struck down Arizona’s capital-
sentencing scheme because it permitted the trial judge to find an aggravating
circumstance to make the accused death-eligible. Rr'ng, 536 U.S. at 604.

ln Hurst, the Supreme Court concluded pursuant to Apprendi and Ring that
Florida’s capital-sentencing scheme violated the Sixth Amendment. Fatal to
Florida’s scheme, the Supreme Court pointed out, were the fact that a jury must
make a sentencing recommendation but not the specific findings necessary to

make an accused death-eligible, the fact that it is for the trial judge to make those

Case No. 1:99-cv-559 Page 5 of 29

specific findings, and the fact that a jury recommendation was not binding on the
trial judge. Id. at622.

ln 2017, several judges within this Court and District rejected attempts by
petitioners either to file second-or-successive petitions, or to amend their pending
petitions, to raise a Hurst-based challenge to Ohio’s capital sentencing scheme.
Davis v. Bobby, Case No. 2:10-cv-107, 2017 WL 4277202 (S.D. Ohio Sep. 25,
2017) (Sargus, E., C.J.); Lfndsey v. Jenkfns, Case No. 1:03-cv-702 (S.D. Ohio
Sep. 25, 2017) (Sargus, E., C.J.) (ECF No. 147); Myers v. Bagley. Case No.
3:04-cv-174 (S.D. Ohio Sep. 12, 2017) (Marb|ey, A., D.J.) (ECF No. 126); Robb
v. Ishee, Case No. 2:02-cv-535 (S.D. Ohio Sep. 12, 2017) (lVlarbley, A., D.J.)
(ECF No. 213); Twyford v. Bradshaw, Case No. 2:03-cv-906 (S.D. Ohio Sep. 12,
2017) (Marb|ey, A., D.J.) (ECF No. 90). See also Gapen v. Robinson, Case No.
3:08-cv-280, 2017 WL 3524688 (S.D. Ohio Aug. 15, 2017) (Ricel W., D.J.); Smfth
v. Pineda, Case No. 1:12-cv-196, 2017 WL 631410 (S.D. Ohio Feb. 16, 2017)
(lVlerz, M., M.J.); Mcanght v. Bobby, Case No. 2:09-cv-059, 2017 WL 631411
(S.D. Ohio Feb. 15, 2017) (Nlerzl M., M.J.). Specifically, the Judges uniformly
concluded that Hursf did not invalidate Ohio’s capital sentencing schemel but
that even if it did, Hursf did not apply retroactively to cases on collateral review.
See, e.g., Davis, 2017 WL 4277202, at *3-4.

Since then, the Ohio Supreme Court has ruled not once, but twice, that

Ohio's capital sentencing scheme does not suffer from the same constitutional
Case No. 1:99-cv-559 Page 6 of 29

flaws as the Florida law at issue in Hurst. State v. Mason, 153 Ohio St. 3d 476
(Ohio 2018), cerf. denied, 139 S.Ct. 456 (2018); State v. Belfon, 149 Ohio St. 3d
165 (2016), cerf. denied, 137 S.Ct. 2296 (2017). And the Court of Appea|s for
the Sixth Circuit has held that Hursf does not apply retroactively to cases on
collateral review. In re Coley, 871 F.3d 455, 457 (6th Cir. 2017) (per curiam).

ln State v. Belfon, Belton had pleaded no contest to charges of aggravated
robbery and aggravated murder, and was sentenced to death by a three-judge
panel. On direct appeall Belton argued that under Apprendi and Ring, “ ‘even if a
capital defendant enters a guilty plea to Aggravated Murder and the
accompanying death specifications, he has a right to a jury trial to determine the
existence of any mitigating factors and to determine whether the aggravated
circumstance or circumstances to Which he would plead guilty outweigh those
factors by proof beyond a reasonable doubt.’ ” Belfon, 149 Ohio St. 3d at 175.
After briefly discussing Apprendf and Ring, the Ohio Supreme Court notedl
“[m]ore recently, the Supreme Court applied Apprendf and Ring to invalidate
Florida’s capital-sentencing scheme in Hurst v. Florida, 577 U.S. ---, 136 S.Ct.
616, 193 L.Ed.2d 504 (2016).” Belton, 149 Ohio St. 3d at 176. The Ohio
Supreme Court explained:

The Florida law at issue in Hursf limited the jury’s role in capital

sentencing to making an advisory recommendation; a trial court was

then free to impose a death sentence even if the jury recommended

against it. Id. at 620. And even when a jury did recommend a death
sentence, a trial court was not permitted to follow that

Case No. 1:99-cv-559 Page 7 of 29

recommendation until the judge found the existence of an
aggravating circumstance ld. at 620, 622. Thus, “Florida [did] not
require the jury to make the critical findings necessary to impose the
death penalty.” ld. at 622. insteadl the trial judge in Hurst
“increased [the defendant’s] authorized punishment based on her
own factfinding” when she sentenced him to death. Id. The
Supreme Court held that Florida’s capital-sentencing law, like the
Arizona law in ang, violated the Sixth Amendment. ld.

Ohio's capital-sentencing scheme is unlike the laws at issue in
Ring and Hursf. ln Ohio, a capital case does not proceed to the
sentencing phase until after the fact-finder has found a defendant
guilty of one or more aggravating circumstances See R.C.
2929.03(D); R.C. 2929.04(B) and (C); State v. Thompson, 141 Ohio
St.3d 254, 2014-Ohio-4751, 23 N.E.3d 1096, 11 147. Because the
determination of guilt of an aggravating circumstance renders the
defendant eligible for a capital sentence, it is not possible to make a
factual finding during the sentencing phase that will expose a
defendant to greater punishment |Vloreover, in Ohio, if a defendant
is tried by a juryl then the judge cannot impose a sentence of death
unless the jury has entered a unanimous verdict for a death
sentence. R.C. 2929.03(D)(2).

Belfon, 149 Ohio St. 3d at 176. The Ohio Supreme Court thus concluded “that
when a capital defendant in Ohio elects to waive his or her right to have a jury
determine guiltI the Sixth Amendment does not guarantee the defendant a jury at
the sentencing phase of trial.” ld.

Two years laterI the Ohio Supreme Court revisited the impact of Hurst on
Ohio’s capital sentencing, albeit more directly, in State v. Mason. Mason
returned to the state courts after the Sixth Circuit granted conditional habeas
corpus relief on his claim of ineffective assistance. Mason, 153 Ohio St. 3d at

477. Mason moved the trial court to dismiss his death penalty specifications on

Case No. 1:99-cv-559 Page 8 of 29

the basis of Hurst. The trial court granted Mason’s motion, and the state
appealed. After the intermediate appellate court reversed, the Ohio Supreme
Court accepted review and affirmed the determination by the appellate court that
Ohio's death-penalty scheme does not violate the right to a trial by jury. Mason
had argued that Belton was not controlling “because the Hurst question was not
squarely presented in that case.” ld. at 481.

The Supreme Court held that Ohio's death-sentence scheme satisfies an
accused’s Sixth Amendment right to a jury determination of any fact that makes
the accused eligible for the death penalty. The Ohio Supreme Court explained:

When an Ohio capital defendant elects to be tried by a jury,

the jury decides whether the offender is guilty beyond a reasonable

doubt of aggravated murder and-unlike the juries in Ring and

Hursf-the aggravating-circumstance specifications for which the

offender was indicted. R.C. 2929.03(B). Then the jury_again

unlike in Ring and Hursf_must “unanimously find[ ], by proof beyond

a reasonable doubt, that the aggravating circumstances the offender

was found guilty of committing outweigh the mitigating factors.” R.C.

2929.03(D)(2). An Ohio jury recommends a death sentence only

after it makes this finding. ld. And without that recommendation by

the jury, the trial court may not impose the death sentence,

Mason, 153 Ohio St. 3d at 481-82.

ln his motion, Petitioner argues that “Ohio courts have long recognized that
Ohio's scheme is ‘remarkably similar’ to Florida’s[,]” and that “[b]ecause the trial
judge here ultimately made the finding of the existence of mitigating factors and

that those mitigating factors Were outweighed by the statutory aggravating

circumstances independently and without any guidance from the jury, the
Case No. 1:99-cv-559 Page 9 of 29

sentence of death imposed on Dun|ap violates the Sixth Amendment under
Hursf.” ECF No. 146, at PagelD 8138-39 (quoting State v. Rogers, 504 N.E.2d
52, 55 (Ohio 1986)) (emphasis in original). ln his reply, howeverl Petitioner
concedes somewhat that since making the arguments he made in his motion, the
Ohio Supreme Court’s new decision of State v. Mason undermines those
arguments. ECF No. 153l at PagelD 8254. Petitioner nonetheless maintains
that his Hursf claim is not “‘meritless on its face’ as the Warden asserts.” ld. at
PagelD 8255. Petitioner points to the fact that Mason is expected to be appealed
to the United States Supreme Court, and that federal courts have a history of
rejecting attempts by States to oppose claims attacking capital procedures
Petitioner adds that it is reasonable to allow amendment now, since additional
amendment is also sought, and that should the claim lose merit as the
proceedings progress, the claim can be dismissed at that time. ld. at PagelD
8256.

The Court does not agree. The Ohio Supreme Court’s holdings in Mason
and Belfon are entirely consistent with, and thus bolster by persuasion, the
conclusions uniformly reached by judges Within this Court and District rejecting
attempts by habeas petitioners either to file second-in-time petitions, or to amend
pending petitionsl to raise a Hursf-based challenge to Ohio's capital-sentencing
scheme. As the Honorable Walter Rice observed in Gapen v. Bobby:

The Belfon decision underscores the critical difference between the
Case No. 1:99-cv-559 Page 10 of 29

capital sentencing schemes of Florida and Ohio. Florida’s is
unconstitutional because it allows the judge to make the decision
that renders the defendant death-eligible Ohio’s is constitutional
because it requires the jury to make the decision that renders the
defendant death-eligible An Ohio trial judge cannot elevate a
defendant’s sentence to death based on his or her own fact-finding
or make a defendant eligible for the death sentence independent of
a jury’s verdict.

Gapen, 2017 WL 3524688, at *4 (emphasis in original). Ohio's capital
sentencing scheme does not suffer from the same constitutional infirmities from
which Florida’s did, and none of Petitioner’s arguments persuade this Court
othenlvise.

Beyond the foregoing, it bears adding that Hurst does not appear to apply
retroactively to cases on collateral review. After lower courts had spent months
opining that Hurst did not apply retroactively to cases on collateral review, the
Sixth Circuit definitely held as much in ln re Coley. ln Coleyl Coley had asked
the Sixth Circuit either to remand his case to the district court, or to grant him
permission to file a second or successive petition, so that he could pursue a
claim arguing that Hursf invalidates Ohio's capital sentencing scheme The Sixth
Circuit declined Coley’s requests, explaining:

[E]ven if we assume that Hursf announced “a new rule of

constitutional law," the Supreme Court has not “made [Hurst]

retroactive to cases on collateral review. See Tyler v. Cafn, 533 U.S.

656, 662-63, 121 S.Ct. 2478, 150 L.Ed.2d 632 (2001). Whether or

not Hurst says what Coley thinks it says, we cannot authorize his

petition. See U.S.C. § 2244(b)(3)(C).

Coley, 871 F.3d at 457.
Case No. 1:99-cv-559 Page 11 of 29

Petitioner argues that retroactive application of Hursf is not precluded
because, under Teague v. Lane, 489 U.S. 288 (1989)1, courts must give
retroactive effect to new watershed rules of criminal procedure implicating the
fundamental fairness and accuracy of the criminal proceedings, such as Hursf.
ECF No. 153, at PagelD 8255-56 (punctuation marks and citation omitted). ln so
arguing, Petitioner concedes that he is unaware of any federal authority applying
Hurst retroactively, and acknowledges that courts within this District have rules
that Hursf does not apply retroactively. ECF No. 153, at PagelD 8256.

ln re Coley is dispositive notwithstanding the Teague argument that
Petitioner makes. Further, this Court is of the view that Hurst did not announce a
new constitutional rule or watershed rule of criminal procedure but rather, simply
applied Apprendi and Ring. See, e.g., Sheppard v. Jenkins, Case No. 1:12-cv-
198, 2018 WL 442327, at *6 (S.D. Ohio Jan. 17, 2018) (“Applying the Teague
retroactivity analysis to this case, the Magistrate Judge concludes that Hursf is
not to be applied retroactively to cases, such as this, on collateral review. Hursf
did not adopt a new substantive constitutional rule and the procedural change it
mandates is not a ‘watershed’ change.”); Gapen v. Robinson, Case No. 3:08-cv-

280, 2017 WL 3524688, at *5 (S.D. Ohio Aug. 15, 2017) (“The undersigned

 

1 |n Teague, the Supreme Court held that new constitutional rules of criminal procedure will not
be applicable to cases on collateral review unless the rule in question falls into one of two
exceptions: (1) that it places certain kinds of individual conduct beyond the power of the
government to proscribe; or (2) that it constitutes a “watershed ru|e[] of criminal procedure”
implicating the fundamental fairness of the trial. Teague, 489 U.S. at 310-12.

Case No. 1:99-cv-559 Page 12 of 29

agrees with Respondent that Hurst does not announce a new rule of criminal
procedure lt simply applied the principles established in Apprendi and Ring.”);
Sneed v. Jenkins, Case No. 5:17CV83, 2017 WL 564821, at *4 (N.D. Ohio Feb.
13, 2017) (“The Supreme Court in Hurst plainly and expressly applied the
standard it first set forth in Apprendi v. New Jersey, 530 U.S. 466 (2000), and
later applied to capital case in Ring v. Arizona, 536 U.S. 584 (2002), the Florida’s
capital-sentencing scheme; it neither expanded the Apprendi/Ring rule nor
announced a new rule.”). But see McKnight v. Bobby, Case No. 2:09-cv-059,
2017 WL 631411, at *4 (S.D. Ohio Feb. 15, 2017) (“The rule announced in Hurst
is plainly new within the meaning of Teague lt was not dictated by precedent.”),
supplemented, 2017 WL 1154119, at *5 (S.D. Ohio Mar. 28, 2017) (“The
Magistrate Judge remains persuaded that [the District Court] should decide the
retroactivity question in the first instance, but should decide it against McKnight
because Hurst is neither a new substantive rule or a new Watershed rule of
constitutional procedure”).

ln view of the foregoing, the Court concludes that Petitioner’s proposed
Hurst claim is plainly without merit. That being so, amendment would be futile
Petitioner’s Motion to Amend as it relates to his Hurst-based claim, ECF No. 146,
is accordingly DEN|ED.

B. Evidence-Based Amendment

Petitioner also seeks leave to amend his fourteenth ground for relief,
Case No. 1:99-cv-559 Page 13 of 29

where he alleges that trial counsel were ineffective for failing to investigate and
present mitigating evidence Specifically, Petitioner seeks to replace the eight-
page claim pleaded in his initial Petitionl Doc. # 3,2 at pp. 47-54, with a new forty-
page claim that is significantly expanded due to the addition of a host of evidence
uncovered and developed during these federal habeas proceedings

The initial Petition commencing these proceedings was filed on July 21.
1999, Doc. # 3, after which a significant period of motion practice ensued. On
September 24I 2002 and Nlarch 14, 2003, the Court issued orders allowing
certain discovery, Doc. #’s 48 and 56, which resulted in the filing of the
depositions of trial attorneys Dale Schmidt and William Whalen, as Well as Dr.
David Chiapone, M.D. On June 12, 2003, Petitioner also filed the affidavit of
mitigation investigator James F. Crates. On March 16l 2009, Petitioner filed a
motion to further expand the record with affidavits of the following: (1) Mark D.
Cunningham, PhD.; (2) Jennifer Robinett; (3) Craig Beaver, PhD. (part 1); (4)
Craig Beaver, PhD. (part 2); (5) Eljorn Don Nelson, Pharm.D.; (6) Dr. James
Nlerikangas, M.D.; (7) Byron Adkins; (8) Mark Baize; (9) Dr. Tony Bennett; (10)
Anthony Combs; (11) Roger Cooper; (12) Tracy Cowns; (13) Jennifer Day; (14)
Eileen Day; (15) Charles C. Drescher; (16) Mark Duffy; (17) Douglas England;

(18) John Frost; (19) Gary Hublar; (20) Paul Lockard; (21) David Pinion; (22) Roy

 

2 The Court utilizes the citation “Doc. #” for documents that preceded the implementation of the
Court’s electronic filing system and exist in hard copy on|y. The Court utilizes the citation “ECF
No.” for documents that are filed on the Court’s electronic filing system.

Case No. 1:99-cv-559 Page 14 of 29

Prince; (23) Joyce Banet; (24) Jeff Topping (some pages missing); (25) Leland
Watson; (26) Dr. Ami Klin, PhD.; (27) Dr. Kenneth Khatain (part 1); (28) Dr.
Kenneth Khatain (part 2); (29) Dr. Chad Sombke; (30) Royce Creswell; (31)
Kristy Becker (part 1); (32) Kristy Becker (part 2); (33) Kristy Becker (part 3); and
(34) Roderick W. Pettis, lV|.D. ECF No. 93. This Court on l\llarch 23, 2010 issued
an Order granting that motion in full. ECF No. 101.

Pursuant to 28 U.S.C. § 2254(d)l a federal court shall not issue a writ of
habeas corpus on a claim that the state courts adjudicated on the merits unless
the state court adjudication “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established Federal lawl as
determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1),
or “was based on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2). A
federal court’s review of a claim that the state courts adjudicated on the merits is
further restricted by the decision of Cullen v. Pinholster, 563 U.S. 170 (2011).
There, the Supreme Court held “that review under § 2254(d)(1) is limited to the
record that was before the state court that adjudicated the claim on the merits.”
ld. at 181.

On January 3, 2012, Petitioner filed a motion to stay these habeas
proceedings and hold them in abeyance to permit him to return to state court to

exhaust the new evidence developed during these proceedings ECF No. 103.
Case No. 1:99-cv-559 Page 15 of 29

Petitioner recognized that Pinholster precluded this Court from considering the
host of new evidence that he added to the record in making the § 2254(d)
threshold determination as to the reasonableness of the state courts’ decision
rejecting Petitioner’s claim. ld. at PagelD 1033, 1040. Petitioner noted that
district courts have authority pursuant to Rhines v. Weber, 544 U.S. 269, 277
(2005) to order stay-and-abeyance under such circumstances and that all
Petitioner needs to show to warrant such a stay is (1) good cause for his failure
to develop his new issues in the state court and (2) that the new issues he
wishes to present are not plainly meritless ld. at PagelD 1040.

On February 14, 2012, this Court issued an opinion and order granting
Petitioner’s motion for stay-and-abeyance. The Court explained:

The Court is persuaded that abeyance is warranted in this

case to allow Petitioner to exhaust his new claims in the state courts

They are properly characterized as new claims because they are not

the same claims that the state courts already considered. The Court

finds that the new evidence that Petitioner added to the record

before this Court so fundamentally alters the claims at issue that the

principles of comity and federalism underlying the exhaustion

doctrine dictate that Petitioner give the state courts an opportunity to

address the claims first.
ECF No. 106, at PagelD 1072-73 (citations omitted). The Court further found
that the claims Petitioner sought to present were not plainly meritless ld. at
PagelD 1075.

Having completed his state successor postconviction proceedings

Petitioner now seeks to amend his fourteenth ground for relief to add the claims
Case No. 1:99-cv-559 Page 16 of 29

and evidence that he attempted to present to the state courts Respondent
argues that Petitioner’s request should be denied because the Sixth Circuit has
now definitively held that stay-and-abeyance is not permitted merely to exhaust
“evidence” as opposed to a claim. ECF No. 148, at PagelD 8227-28 (discussing
Carter V. Mitchell, 829 F.3d 455 (6th Cir. 2016)). Petitioner insists that Carter
does not apply to the issue of what federal courts should do after stay-and-
abeyance has been granted and a petitioner seeks to amend, and that because
this Court properly determined that a stay Was warranted, Petitioner should be
permitted to amend ground fourteen. Petitioner’s arguments however
persuasive, cannot support the relief he seeks--namely, leave to amend ground
fourteen to add evidence developed in these federal proceedings but never
considered by the state courts

ln Carter v. Mitchell, 829 F.3d at 464-67, the Sixth Circuit held that the trial
court had not abused its discretion in denying Carter’s request to stay his habeas
proceedings and hold them in abeyance so he could return to the state court to
present evidence in support of claims that had already been presented to and
rejected by the state courts-albeit without the evidence that Carter had
developed in habeas corpus The Sixth Circuit noted that “Pinholster indeed
limited the ‘record under review’ in federal habeas proceedings to ‘the record
before the state court,’ precluding review of evidence developed in federal

habeas proceedings.” ld. at 465. “[l]n an effort to evade Pinholster,” the Sixth
Case No. 1:99-cv-559 Page 17 of 29

Circuit continued, “Carter seeks to return to state court so that he can change the
record before it and, hopefully, recommence federal habeas proceedings with a
more favorable state court record.” ld. The crux of Carter’s argument was that
“Rhines permits stays for a petitioner to ‘exhaust evidence’ -- in other words to
return to state court to submit additional evidence to buttress claims already
exhausted. . . ld. at 466. The Sixth Circuit rejected that argument, and made
clear that Rhines stays may not be extended to encompass “unexhausted
evidence." ld. at 467.

Petitioner may be correct that Carter does not somehow retroactively
invalidate his return to the state court or the justifications this Court found at the
time for granting him a stay. ECF No. 153, at PagelD 8250. But the Court would
be remiss if it did not acknowledge that had Carter been in effect at the time
Petitioner requested stay-and-abeyance, Carter would have compelled this Court
to deny that request. As such, Carter may not apply to the issue of whether stay-
and-abeyance was warranted, but it is unmistakably informative as to how this
Court should proceed going forwardl particularly with respect to Petitioner’s
motion to amend his Petition to add issues that were presented to, but not
considered by, the state courts

The Sixth Circuit has made clear that as to any claim the state courts
adjudicated on the merits federal courts may not consider new evidence

developed in habeas proceedings to determine whether the state courts'
Case No. 1:99-cv-559 Page 18 of 29

adjudication was unreasonable within the meaning of 28 U.S.C. § 2254(d). That
is so even when the new evidence was developed or discovered through the
mechanism of habeas corpus discovery. See, e.g., Loza v. M."tchelll 766 F.3d
466, 494 (6th Cir. 2014); Moore v. Mitchell, 708 F.3d 760, 780-84 (6th Cir. 2013).
District courts within the Sixth Circuit have even denied requests to conduct
discovery on the basis of Pinholster. See Group v. Robinson, 132 F. Supp. 3d
954, 959-60 (N.D. Ohio 2015); Davis v. Bobby, Case No. 2:10-cv-107, 2017 WL
2544083 (S.D. Ohio Jun. 13, 2017); Skatzes v. Warden, Mansfield Corr. Inst.,
Case No. 3:09-cv-289, 2017 WL 2374434, at *5 (S.D. Ohio Jun. 1, 2017);
Johnson v. White, Civil Action No. 7:14-117-KKC, 2017 WL 1086769, at *4-5
(E.D. Kentucky Mar. 20, 2017).

There is no Way to avoid that Petitioner is asking to amend his fourteenth
ground for relief not to add new claims but only to add new evidence Petitioner
emphasizes that in its decision granting him a stay, this Court concluded that
grounds four and fourteen “‘are properly characterized as new claims because
they are not the same claims that the state courts already considered.”’ ECF No.
153, at PagelD 8250 (quoting ECF No. 106, at PagelD 1072). Notwithstanding
the Court’s language, which no doubt was informed by the volume and
significance of the evidence that Petitioner developed during habeas corpus
discovery, the fact remains that, save for a new allegation that defense counsel’s

decision not to present mental health evidence was based on a
Case No. 1:99-cv-559 Page 19 of 29

misunderstanding of Ohio's statutory factors and mitigating circumstances ECF
No. 146-2, at PagelD 8178-79, the only thing “new” about Petitioner’s proposed
ground fourteen compared to ground fourteen as pleaded is the evidence that
Petitioner developed in these proceedings

Petitioner argued in his original ground fourteen that his defense attorneys
failed to conduct a reasonable mitigation investigation by failing to retain a
mitigation specialist, a defense psychologist, and other mental health experts
such as a neuropsychologist, a neuropsychiatrist, and a neurologist despite
evidence from Petitioner’s past that would have alerted reasonable counsel that
such experts were warranted Doc. # 3, at pp. 47-54. He also set forth what
information those experts could have presented during the mitigation hearing. ld.
ln his proposed ground fourteen, Petitioner similarly argues that his defense
attorneys failed to conduct a reasonable mitigation investigation by delaying in
seeking investigative aid and other defense resources that resulted in no
retention of a mitigation specialist and other mental health experts despite
numerous “red flags” from Petitioner’s past and despite having all but conceded
Petitioner’s factual guilt during the culpability phase ECF No. 146-2, at PagelD
8153-60. Petitioner then presents in far more expansive detail than in his original
ground fourteen witness testimony and other information that could have been,
but were not, presented during mitigation, and correspondingly how Petitioner

was prejudiced by defense counsel’s deficient performance ld. at PagelD 8160-
Case No. 1:99-cv-559 Page 20 of 29

92. Petitioner offers no new instances acts or claims of mitigation-phase
ineffectiveness lnstead, he offers a plethora of additional facts and evidence
gleaned during habeas corpus discovery in support of essentially the same
instances acts and claims of mitigation-phase ineffectiveness alleged in ground
fourteen as originally pleaded.

The evidence Petitioner seeks to add to ground fourteen is evidence that
the state courts have not considered, despite Petitioner’s attempt to persuade
them to consider it. As to each of the claims that Petitioner presented in his
successive postconviction petition, both the trial court and the court of appeals
held that the trial court did not have jurisdiction to consider the claim because
Petitioner had failed to meet the jurisdictional prerequisites for filing a successive
postconviction petition set forth in Ohio Rev. Code § 2953,23(A). ECF No. 133-
4, at PagelD 6238, 6240, 6241, 6243; ECF No. 133-4, at PagelD 6276. The
Ohio Supreme Court declined jurisdiction to review the case, thereby leaving in
effect the trial court’s judgment as affirmed by the court of appeals ECF No.
133-4, at PagelD 6320. lt is immaterial that the trial court and appellate court
offered pronouncements on the merits of some of Petitioner’s claims for any
judgment of the merits by a court that lacks jurisdiction is void ab initio. See,
e.g., Gumm v. Mitchell, 775 F.3d 345, 362 (6th Cir. 2014). And the Sixth Circuit
has ruled that R.C. § 2953.23(A)’s jurisdictional prerequisites constitute an

adequate basis for denying federal habeas review. See Moore v. Mitchell, 708
Case No. 1:99-cv-559 Page 21 of 29

F.3d 760, 776 (6th Cir. 2013); see also Stojetz v. lshee, 892 F.3d 175, 204-06
(6th Cir. 2018); Davie v. Mitchell, 547 F.3d 297, 311 (6th Cir. 2008).

The unmistakable conclusion from the foregoing is that the state courts
Were presented with, but did not consider and therefore did not have before
them, the new evidence that Petitioner seeks to add to his fourteenth ground for
relief. That being so, Pinholster precludes this Court from considering that
evidence in determining Whether the state courts’ decision denying the version of
Petitioner’s mitigation-phase ineffective assistance claim as originally pleaded
was unreasonable within the meaning of 28 U.S.C. § 2254(d).

Petitioner argues that because this Court’s decision to grant him a stay
Was sound under Rhines this Court should thus grant Petitioner leave to amend
the ineffective assistance claim set forth in ground fourteen. ECF No. 153, at
PagelD 8252-54. Petitioner is conflating two separate issues lt is accordingly
important to clarify what this Court’s stay-and-abeyance did and what it did not.
ln finding that stay-and-abeyance was warranted, this Court concluded that
Petitioner had good cause for not presenting his new issues earlier; he still does
This Court also concluded that Petitioner’s new issues were not plainly without
merit; they still are not. The Court’s conclusion that Petitioner’s new issues were
new claims was in hindsight and through the prism of Carter v. Mitchell, an
overreach. That is especially so when, as the Court has already determined from

a comparison of ground fourteen as originally pleaded and ground fourteen as
Case No. 1:99-cv~559 Page 22 of 29

proposed that the only thing really “new" about the latter is the evidence
developed during these proceedings Carter may not have been in effect when
this Court granted a stay, but it is in effect now and this Court is bound by it.
Petitioner’s scenario is indistinguishable from Carter’s Both pleaded claims
already presented to and rejected by the state courts and then sought to re-
present those claims to the state courts bolstered with additional evidence
developed through the tools of habeas corpus discovery. The Sixth Circuit found
that Carter’s request was unwarranted, and had Carter been in effect at the time
Petitioner sought his stay, this Court would have found the same of Petitioner’s
request.

Petitioner is essentially gleaning from this Court’s stay-and-abeyance order
an implicit guarantee that Petitioner would be able to amend his petition with
anything that he presented to the state courts during his successor
postconviction proceedings That is an understandable assumption, but one that
now runs counter to the current state of the law. Petitioner developed a wealth of
new evidence during these proceedings ln the wake of Pinholster, allowing
Petitioner to return to state court to attempt to present those new issues offered
the best chance-but by no means a guarantee-for this Court to be able to
consider those new issues However diligent Petitioner was in that endeavor, he
was unsuccessful in having the state courts consider his new issues

ln Lynch v. Hudson, 182 F. Supp. 3d 787 (S.D. Ohio 2016), the District
Case No. 1:99-cv-559 Page 23 of 29

Court addressed a petitioner’s attempted but unsuccessful return to the state
courts to present new issues/evidence The District Court explained:

[P]inholster does not contain a due diligence exception. That is
Petitioner has not cited and the Court is not aware of any language
in either Pinholster itself or any decision interpreting Pinholster
suggesting that a petitioner Who diligently attempts to convince the
state courts to consider new evidence but ultimately does not
succeed, can escape the reach of Pinholster to have a federal
habeas court consider his new evidence By contrast, this Court is
aware of at least one decision precluding, on the basis of Pinholster,
consideration of new evidence that state procedural rules prevented
the state courts from considering. See Pellecier v. Palosaari, No.
CV-05-159, 2012 WL 7807606, at *11 (D. Arizona May 3, 2012)
(“Because the state court did not consider the evidence presented in
the second PCR petitionl this Court cannot consider it when
evaluating the merits under (d)(1).”) Pinholster provides for no such
exception and this Court Wi|l not read one into the decision.

Lynch, 182 F. Supp. 3d at 791. This Court agrees

Allowing Petitioner to amend his ground fourteen solely to add facts and
arguments that this Court cannot consider is the very definition of futility. That
being so, Petitioner’s motion to amend his Fourteenth Ground for Relief to add
new evidence and issues developed during discovery in these proceedings is
DEN|ED, subject to reconsideration should this Court determine based solely on
the evidence that the state courts had before them when they rejected claim
fourteen as originally pleaded in these proceedings that the state courts’
decision was unreasonable within the meaning of § 2254(d).

A|though the above result is inescapable the Court finds it repugnant.

From Congress’s 1996 enactment of the Antiterrorism and Effective Death
Case No. 1:99-cv-559 Page 24 of 29

Penalty Act, through Pinholster (including the federal courts’ expansive
interpretation of that decision), habeas corpus petitioners’ ability to develop facts
supporting alleged constitutional violations has been reduced to non-existence
When combined with Ohio courts’ consistent failure to allow factual development
during state postconviction proceedings habeas petitioners are left with no
meaningful remedy to expose constitutional violations The persistent drumbeat
of substantive and procedural roadblocks to habeas petitioners’ ability to develop
facts effectively emasculates the remedy meant to serve as “a bulwark against
convictions that violate ‘fundamental fairness.”’ See Engle v. lsaac, 456 U.S.
107, 126 (1982) (quoting Wainwright v. Sykes, 433 U.S. 72, 97 (1977)).

The only amendment-based issue that remains for the Court to resolve is
whether to allow Petitioner to add to ground fourteen the new allegation that
defense counsel provided mitigation-based ineffective assistance because they
lacked a basic understanding of Ohio’s statutory aggravating factors and
mitigating circumstances ECF No. 146-2, at PagelD 8178-79. Petitioner’s
argument is that even though the statutory aggravating circumstances set forth in
Ohio Rev. Code § 2929.04(A) do not include “future dangerousness,” and even
though the Ohio Supreme Court has made clear that only statutory aggravating
circumstances found by the factfinder are to be weighed against mitigating
factors defense counsel’s decision to forgo the presentation of mental health

evidence was based on (misplaced) fears that such evidence of Petitioner’s
Case No. 1:99-cv-559 Page 25 of 29

“future dangerousness” would have been harmful to the mitigation case

At first glance to the extent that this is a new claim not alleged in ground
fourteen as originally pleaded, it Would appear to be barred by § 2244(d)(1)’s
one-year statute of limitations and/or procedurally defaulted. But the parties did
not address those considerations sufficient for the Court to resolve the issue
The Court Will accordingly allow the addition to ground fourteen of the allegation
that trial counsel were ineffective for lacking a basic understanding of Ohio’s
statutory aggravating factors and mitigating circumstances and direct the parties
to address in future briefing the procedural issues identified above.

I|l. MOT|ON TO STA¥ PROCEEDINGS AND HOLD THEM |N ABEYANCE

Before a federal habeas court may grant relief, a state prisoner must
exhaust his available remedies in the state courts Castille v. Peoples, 489 U.S.
346I 349 (1989); Silverburg v. Evitts, 993 F.2d 124, 126 (6th Cir. 1993). District
courts have the authority to grant stays in habeas corpus cases in order to permit
exhaustion of state-court remedies in consideration of the AEDPA’s preference
that state courts have the first opportunity to resolve claims challenging the
constitutionality of a state-court judgment ln recognizing district courts’ authority
in this regard, however, the Supreme Court cautioned:

[S]tay and abeyance should be available only in limited

circumstances Because granting a stay effectively excuses a

petitioner’s failure to present his claims first to the state courts stay

and abeyance is only appropriate when the district court determines
there was good cause for the petitioner’s failure to exhaust his

Case No. 1:99-cv-559 Page 26 of 29

claims first in state court. Nloreover, even if a petitioner had good
cause for that failure the district court would abuse its discretion if it
were to grant him a stay when his unexhausted claims are plainly
meritless Cf. 28 U.S.C. § 2254)(b)(2) (“An application for a writ of
habeas corpus may be denied on the merits notwithstanding the
failure of the applicant to exhaust the remedies available in the
courts of the State”). . ..
On the other hand, it likely would be an abuse of discretion for a
district court to deny a stay and to dismiss a mixed petition if the
petitioner had good cause for his failure to exhaust his unexhausted
claims are potentially meritorious and there is no indication that the
petitioner engaged in intentionally dilatory litigation tactics
Rhines v. Weber, 544 U.S. 269, 277-78 (2005). Thus, a court deciding Whether
stay-and-abeyance is Warranted must weigh (1) whether there is good cause for
the petitioner’s failure to have exhausted his state remedies; (2) whether the
petitioner’s unexhausted claim is plainly meritless; and (3) whether the petitioner
has engaged in intentionally dilatory tactics
A federal habeas court’s authority to stay proceedings pending exhaustion
of unexhausted claims howeverl exists only when the Court is presented With a
mixed petition. Rhines 544 U.S. at 276; see also Jackson v. Roe 425 F.3d 654,
659-61 (9th Cir. 2005). As noted above this Court has denied Petitioner’s
request to add his unexhausted Hurst claim. The Petition before the Court is
thus fully exhausted. When the Petition before the Court contains only exhausted
claims it is premature to determine whether a stay would be Warranted under

Rhines as to an unexhausted claim that is not included in the petition. Allen v.

Moore, No. 1:05cv731, 2007 WL 651248, at *4 (S.D. Ohio Feb. 23, 2007); see
Case No. 1:99-cv-559 Page 27 of 29

also Hall v. Conway, No. 04-CV-6011L, 2008 WL 2559371, at *1-2 (W.D.N.Y.
Jun. 23, 2008); Franck v. Hubbard, No. 07cv846, 2008 WL 755925, at *13 (S.D.
Cal. lVlar. 18, 2008); Rodriguez v. Walsh, No. 03 Civ. 0470, 2006 WL 1676897, at
*1 (S.D.N.Y. Jun. 19, 2006). Because the Court has denied amendment, and
because the issue of whether a stay is warranted under Rhines is not ripe for
resolution by this Court, this Court need not address the parties’ other procedural
or substantive arguments concerning Petitioner’s proposed Hurst claim.

The Court is aware that Petitioner has already initiated state-court
proceedings to obtain relief on his Hurst claim. ECF No. 155. A|though
Petitioner should not be deterred by today’s decision from continuing to pursue
his Hurst claim in the state courts Petitioner likewise should not construe this
decision as a guarantee that the Court will await exhaustion of state court
remedies prior to considering the merits of the claims and issues presently before
this Court, or that the Court will even entertain another motion to add a Hurst-
based claim absent a dramatic turn in Ohio and/or Federal caselaw that would
warrant addition of such a claim. |n suml there is simply no basis for staying
these proceedings for exhaustion of a claim that appears until shown otherwise
to be without merit That is especially so in view of the fact that this case was
already stayed once before--for nve years

Petitioner’s Motion to Stay Proceedings ECF No. 147, is accordingly

DEN|ED.
Case No. 1:99-cv-559 Page 28 of 29

|V. CONCLUS|ON

For the foregoing reasons Petitioner’s motions to amend and for stay and
abeyance ECF Nos. 146 and 147, are DEN|ED, subject to the conditions set
forth above The Court further ORDERS that the parties show cause jointly or
individually, within thirty (30) days of the date of this order, why the Court should
not proceed to prepare a final judgment on the merits of the claims properly
before the Court on the basis of the pleadings previously filed, to wit: the Petition
(Doc. #3), the Court’s Opinion and Order addressing procedural default (ECF No.
41); Respondent’s I\llerit Brief (ECF No. 66); and Petitioner’s Merit Brief (ECF No.
68). Should the parties agree to the Court proceeding on the basis of the
pleadings previously filed, the parties should file a joint notice so indicating, upon
which the Court will issue a scheduling order for the parties to address any
procedural defenses against the new claim added to ground fourteen, to wit: that
trial counsel were ineffective for lacking a basic understanding of Ohio's
aggravating factors and mitigating circumstances

lT lS SO ORDERED.

 

HAEL H. WA SON, JUDGE
UN|TED STATES DlSTRlCT COURT

Case No. 1:99-cv-559 Page 29 of 29

